F I L E D
                                                       United States Court of Appeals
                                                               Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                               APR 2 2003
                              TENTH CIRCUIT
                                                         PATRICK FISHER
                                                                   Clerk

LORICE T. WALLACE; LISA F.
WALLACE,

     Plaintiffs,                               No. 02-5141
                                         (D.C. No. 02-CV-148-H)
                   and                         (N.D. Okla.)

STEPHEN PAUL WALLACE,

     Plaintiff - Appellant

v.

BANK OF AMERICA, N.A.;
ROBERT POE, individually; POE &
ASSOCIATES, INC., Sued as: Poe &
Associates, an Oklahoma Corporation;
ROMA JAGE; T. JACK LYONS,
individually; KARIN GARLAND,
Court Clerk of Mays County
Oklahoma; JOE PITTS, individually;
SEAYCO-THE EAST SIDE MARKET
L.L.C., a Missouri Limited Liability
Company,

     Defendants,

TERRY BARKER, individually, and
ROBERT LAWRENCE, individually,

     Defendants- Appellees.
                            ORDER AND JUDGMENT *


Before KELLY, BRISCOE, and LUCERO, Circuit Judges. **


      Plaintiff-Appellant Stephen Wallace, appearing pro se, appeals from the

district court’s order denying his motion to vacate a summary judgment order in

favor of Defendants-Appellees Terry Barker and Robert Lawrence. The district

court entered summary judgment on August 1, 2002, in favor of Barker and

Lawrence when Plainiffs did not respond to the motion. Docs. 202 & 203. On

August 8, 2002, Mr. Wallace filed his motion to vacate the judgment pursuant to

Fed. R. Civ. P. 60(b)(3).

      Although we have stated that “[r]egardless of how it is styled, a post-

judgment motion filed within ten days of entry of judgment that questions the

correctness of a judgment is properly construed as a Rule 59(e) motion,” Venable

v. Haislip, 721 F.2d 297, 299 (10th Cir. 1983), the current appellate rules

envision that a Rule 60 motion may be filed within ten days after entry of


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. This court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and the appellate record, this three-judge
panel has determined unanimously that oral argument would not be of material
assistance in the determination of this appeal. See Fed. R. App. P. 34(a); 10th
Cir. R. 34.1(G). The cause is therefore ordered submitted without oral argument.

                                        -2-
judgment. Fed. R. App. P. 4(a)(4)(A)(vi). Our review of the district court’s

denial of the Rule 60(b)(3) motion is for an abuse of discretion. Looking at the

motion before the district court, Mr. Wallace argued the merits of his case in

general terms, stating in the last sentence that he never received a copy of

“Defendants Response.” Aplt. Br. attach., first Ex. 8. Given a certificate of

service on the summary judgment motion, Doc. 174 at 12-13, and the district

court’s repeated warnings that Plaintiffs must respond to motions, it is clear that

Mr. Wallace was required to do more to substantiate his Rule 60(b)(3) motion, as

fraud by one’s adversary in the course of litigation must be proven by clear and

convincing evidence. See Anderson v. Department of Health & Human Servs.,

907 F.2d 936, 952 (10th Cir. 1990). The district court did not abuse its discretion

on these facts.

      AFFIRMED.
                                       Entered for the Court


                                       Paul J. Kelly, Jr.
                                       Circuit Judge




                                         -3-